USCA11 Case: 20-10896      Date Filed: 10/30/2020   Page: 1 of 2



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-10896
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 9:19-cr-80161-RKA-1



UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,
                                     versus

KASHUS DAVIS,
                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 30, 2020)

Before NEWSOM, ANDERSON, and ED CARNES, Circuit Judges.

PER CURIAM:

      Kashus Davis pleaded guilty to being a felon in possession of a firearm. See

18 U.S.C. § 922(g). He appeals his sentence, contending that the district court

erroneously ruled that he qualified for a sentence enhancement under the Armed
          USCA11 Case: 20-10896       Date Filed: 10/30/2020   Page: 2 of 2



Career Criminal Act (ACCA), 18 U.S.C. § 924(e). Davis argues that his prior

convictions under Florida Statutes § 893.13(1) are not predicate “serious drug

offense[s]” for purposes of the ACCA because the Florida statute “does not require

an element of mens rea regarding the illicit nature of the controlled substance.”

      Prior panel precedent forecloses Davis’ argument. We held in Smith that

Florida Statutes § 893.13(1) is a “serious drug offense” for purposes of the ACCA.

United States v. Smith, 775 F.3d 1262, 1268 (11th Cir. 2014). We also held that a

“serious drug offense” need not include an element of mens rea regarding the illicit

nature of the controlled substance. Id. at 1267–68.

      We remain bound by Smith unless and until it is overruled by either the

Supreme Court or us en banc. See Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8

(11th Cir. 2001). Because that has not happened, we affirm Davis’ sentence.

      AFFIRMED.




                                          2